DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/866,056
This Office Action is responsive to the amended claims of April 4, 2022.
Claims 1-8 and 10-20 have been examined on the merits.  Claims 1-8 and 10-19 are previously presented.  Claim 20 is currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ After Final claim amendments and Reply of April 4, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/04/2022.
Recall that the Advisory Action of 02/25/2022 entered the After Final claims of 01/18/2022 into the record since the claims and Reply of 01/18/2022 rendered moot all previously made objections and rejections.  Furthermore, the Terminal Disclaimer (TD) filed 01/18/2022 was approved and renders moot all non-statutory double patent rejections of record.  None of the double patent references of record can be reapplied as statutory double patent references.  There are no new double patent references against the instant claims.
Applicants revised claim 20 by adding -- hours -- after “0.25” thereby rendering moot the claim objection made in the Advisory Action.
Conclusion
Claims 1-8 and 10-20 are allowable as written for the rationale stated within paragraphs 22-24 of the Final Office Action of 10/15/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625